Title: [Diary entry: 7 April 1748]
From: Washington, George
To: 

Thursday 7th. Rain’d Successively all Last Night. This Morning one of our men Killed a Wild Turky that weight 20 Pounds. We went & Surveyd 15 Hundred Acres of Land & Returnd to Vanmetris’s about 1 oClock. About two I heard that Mr. Fairfax was come up & at 1 Peter Casseys about 2 Miles of in the same Old Field. I then took my Horse & went up to see him. We eat our Dinners & Walked down to Vanmetris’s. We stayed about two Hours & Walked back again and slept in Casseys House which was the first Night I had slept in a House since I came to the Branch.